Exhibit 10.1 AGREEMENT THIS AGREEMENT is made by and between The Pension Benefit Guaranty Corporation (“PBGC”), a United States government corporation, and MAXXAM, Inc. (“MAXXAM”), a Delaware corporation (collectively, “the Parties”). WITNESSETH: WHEREAS, MAXXAM’s wholly-owned subsidiary, The Pacific Lumber Company (“Palco”), filed for protection under Chapter 11 of the U.S. Bankruptcy Code on January 19, 2007 (the “Palco Bankruptcy Proceedings”); and WHEREAS, Palco is the Contributing Sponsor (as defined below) of The Palco Retirement Plan (the “Plan”), a defined benefit pension plan insured by PBGC; and WHEREAS, the Plan has Unfunded Benefit Liabilities (as defined below), measured on a termination basis as of April 30, 2007, of approximately $24 million; and WHEREAS, PBGC filed estimated contingent claims in the Palco Bankruptcy Proceedings against Palco and each of its co-debtors for the Plan’s Unfunded Benefit Liabilities (as defined below); and WHEREAS, MAXXAM is a member of Palco’s Controlled Group (as definedbelow); and WHEREAS, as a member of Palco’s controlled group, MAXXAM is jointly and severally liable for all required contributions to the Plan and, upon termination of the Plan, the Plan’s Termination Liability (as defined below), and the Termination Premium (as defined below); and WHEREAS, the Parties desire that the Plan remain ongoing after Palco emerges from the Palco Bankruptcy Proceedings; NOW, THEREFORE, in consideration of the mutual covenants contained herein and for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties agree as follows: Section I Definitions When used herein: “Benefit Liabilities” has the meaning ascribed thereto in ERISA §4001(a)(16), determined as of a specified date. “Contributing Sponsor” has the meaning ascribed thereto in ERISA §4001(a)(13). “Controlled Group” has the meaning ascribed thereto in ERISA §4001(a)(14). “Effective
